Title: To Benjamin Franklin from Alexander J. Alexander, 17 June 1779
From: Alexander, Alexander John
To: Franklin, Benjamin


Dr: Sir
St Germain, 17th June 1779
I propose doing myself the Pleasure to call upon you on sunday Morning to communicate some letters that have past between a friend of yours & myself you may probably guess what the Subject is I hope I shall find you at home I beg my Complements to your Son & am most sincerely Dr Sir your Most Obt Humble Servt
A: J: Alexander
 
Addressed: A Monsieur / Monsieur Franklin / A Passi
Notation: A J Alexander st. Germain 17 june. 1779.
